Citation Nr: 0931485	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to service-connected right knee 
disabilities. 

2.  Entitlement to a rating in excess of 20 percent for 
chondromalacia patella of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2006; a transcript of that hearing 
is associated with the claims file.  

In May 2009, the Veteran submitted additional evidence 
consisting of a private medical report relevant to both 
issues on appeal.  However, he did not waive agency of 
original jurisdiction (AOJ) consideration of the evidence.  
See 38 C.F.R. § 20.1304.  With respect to the issue of 
entitlement to service connection for a left knee disorder, 
as the Board is granting such claim in full, there is no 
prejudice to the Veteran in the Board considering the newly 
received evidence in the first instance.  Moreover, regarding 
his claim for an increased rating for his right knee, such 
claim is being remanded and, therefore, the AOJ can consider 
the new evidence.

The issue of entitlement to a rating in excess of 20 percent 
for chondromalacia patella of the right knee is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, chondromalacia 
with osteoarthritis of the left knee is caused by his 
service-connected right knee disabilities. 


CONCLUSION OF LAW

Chondromalacia with osteoarthritis of the left knee is 
proximately due to service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006), (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
chondromalacia with osteoarthritis of the left knee herein 
constitutes a complete grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 and the implementing 
regulations. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective October 10, 2006; however, the new 
provisions state that service connection may not be awarded 
on the basis of aggravation without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.  38 C.F.R. § 3.310(b).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, supra,  the Board finds 
that the new provisions amount to a substantive change to the 
manner in which 38 C.F.R. 
§ 3.310 has been applied by VA in Allen-type cases since 
1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the Veteran 
as it does not require the establishment of a baseline level 
of disability before an award of service connection may 
granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence of record reflects a current diagnosis of 
chondromalacia with osteoarthritis of the left knee.  
Specifically, a March 2005 addendum to a January 2005 fee-
based VA examination reveals a diagnosis of chondromalacia 
with osteoarthritis of the left knee.  A May 2005 MRI of the 
left knee shows a diagnosis of grade I chondromalacia patella 
and, at an April 2009 VA examination, the Veteran was 
diagnosed with chondromalacia of the left knee.  
Additionally, the Veteran is service-connected for 
chondromalacia patella of the right knee and osteoarthritis 
of the right knee.

As such, therefore, the remaining issue is whether the 
Veteran's left knee disorder is secondary to, i.e., was 
caused or aggravated by, his service-connected right knee 
disabilities.  In this regard, there are conflicting opinions 
of record.

In a March 2005 addendum to a January 2005 fee-based VA 
examination, the examiner opined that the Veteran's 
chondromalacia with osteoarthritis of the left knee was not 
secondary to his right knee problem.  Specifically, the 
examiner found that chondromalacia in the left knee was not 
caused by trauma and it was not consequential, rather it was 
developmental.  As a result of the Veteran's competent and 
credible testimony at his May 2006 Board hearing indicating 
that such examination was inadequate as to determining the 
etiology of his left knee as the examiner never fully 
evaluated his knee prior to rendering an opinion, the Veteran 
was afforded another VA examination in April 2009. 

In April 2009, the VA examiner indicated that the Veteran had 
an abnormal gait as he had a limp favoring his service-
connected right knee.  However, she noted that there was no 
indication per review of the records that the Veteran's right 
knee had produced the left knee disability.  The examiner 
further stated that there were no records to indicate that 
the Veteran had been seen or treated for his left knee 
condition except for the history and physical examination 
provided during VA examinations.  She also noted that the 
Veteran reported no problem with the left knee until 
approximately 2003 and, in 2005, he had an injury to the left 
knee, but there was no documentation of such injury.  The 
examiner opined that, because there are no records, there is 
no evidence that the Veteran's right knee disability caused 
the problems with his left knee or led to a worsening of the 
underlying condition.  She concluded that the Veteran's left 
knee disability was less likely than not permanently 
aggravated by the Veteran's service-connected right knee 
disorder.  

The Board accords little probative value to the March 2005 
opinion as such was offered without a full examination of the 
left knee.  Additionally, the Board accords little probative 
value to the April 2009 opinion because such was based solely 
on a lack of contemporaneous medical records detailing the 
Veteran's complaints regarding his left knee.  Specifically, 
while the examiner noted that the Veteran had an abnormal 
gait and a limp favoring his right knee, she determined that, 
based on the lack of medical records, the Veteran's right 
knee disability did not cause or aggravate his left knee 
disorder.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, while the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a Veteran's lay evidence, the 
lack of such records does not, in and of itself, render lay 
evidence not credible.  As such, the Federal Circuit 
determined, if the Board concludes that the lay evidence 
presented by a Veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).

The Board finds that, at the Veteran's May 2006 Board 
hearing, he testified competently and credibly that he has 
favored his service-connected right knee so heavily that he 
has developed a left knee disorder.  Specifically, he 
indicated that he used his left knee for any exertion, such 
as kneeling, and began experiencing symptoms in his left knee 
approximately two years previously.  Therefore, the Board has 
weighed the April 2009 VA examiner's opinion, which was based 
solely on the absence of treatment records detailing 
complaints regarding the Veteran's left knee, against his 
competent and credible testimony pertaining to his left knee 
symptomatology, and places greater probative weight on the 
Veteran's testimony.  As such, the Board affords little 
probative weight to the April 2009 VA examiner's opinion.  

In contrast, the Veteran's treating physician, Dr. Welden, 
noted in a June 2009 private medical report that, upon 
examination, the Veteran had moderate to severe crepitation 
and moderate degenerative changes of both knees.  Dr. Weldon 
indicated that such was worse on the left, but was otherwise 
normal for the Veteran's age.  The assessment was 
osteoarthritis of both knees.  Dr. Weldon opined that the 
Veteran's arthritis of both knees was interrelated and cannot 
be separated and treated individually.  He stated that the 
prior injury/trauma to the right knee will eventually affect 
the left knee as well, as evidenced on the X-ray where the 
degenerative changes of the left knee is actually slightly 
worse than the degenerative changes on the right knee.

While Dr. Weldon indicated that the Veteran's service-
connected right knee will eventually affect his left knee 
(emphasis added), the Board observes that Dr. Weldon also 
indicated that such was already evident by X-rays where the 
left knee was worse than the right knee.  Therefore, while 
Dr. Weldon used the term 'eventually,' the Board finds that 
there is current evidence that the Veteran's left knee is 
affected by his service-connected right knee.  

As such, the Board resolves all reasonable doubt in the 
Veteran's favor and places great probative value on Dr. 
Weldon's opinion.  Therefore, the Board finds that the 
Veteran's chondromalacia with osteoarthritis of the left knee 
is caused by his service-connected right knee disabilities 
and service connection is warranted for such disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006), (2008).


ORDER

Service connection for chondromalacia with osteoarthritis of 
the left knee is granted.


REMAND

In the Board's July 2007 remand, it was noted that the 
Veteran and his representative contend that he was not 
afforded an examination by a physician who specializes in 
orthopedics, the Veteran did not perform weight-bearing 
exercises, and the physician relied on the nurse's findings 
for a portion of the examination.  As such, the Board ordered 
that the Veteran undergo another VA examination.

In April 2009, the Veteran was afforded a VA examination in 
order to determine the current nature and severity of his 
service-connected right knee disability.  Such was conducted 
by a nurse practitioner.  She noted that, while the Veteran 
complained of instability on weight-bearing, there was no 
evidence upon examination of recurrent subluxation or lateral 
instability.  Additionally, while the examiner observed that 
the Veteran reported flare-ups, she indicated that she did 
not witness such and there were no records detailing 
observation by a medical provider during a flare-up.  
Therefore, she was unable to state whether the Veteran's 
right knee resulted in any additional disability during a 
flare-up without resort to speculation.

In a May 2009 statement, the Veteran indicated that, as his 
examination was scheduled for 9 a.m., there was little time 
for any swelling to take place since he had not been on his 
feet for very long that morning.  Additionally, he alleged 
that the examiner did not use any measuring device for 
evaluating his range of motion.  Additionally, he states that 
he does not believe that he was afforded an orthopedic 
examination as ordered by the Board.  Moreover, the Board 
observes that, in her June 2009 Appellant's Post-Remand 
Brief, the Veteran's representative argues that the April 
2009 VA examination failed to address right knee instability 
on weight-bearing.  

In light of the Board's statements in the prior remand as 
well as the Veteran's and his representative's arguments 
pertaining to the inadequacy of the April 2009 examination 
with respect to the areas previously identified, the Board 
finds that he should be afforded another VA examination in 
order to determine the current nature and severity of his 
right knee disability.  The examination should be conducted 
by a physician specializing in orthopedics and any range of 
motion testing should be determined by the use of a 
goniometer.  Additionally, the examiner should specifically 
be directed to comment upon the Veteran's instability on 
weight-bearing.  Finally, the Board finds that every effort 
should be made to schedule the Veteran an examination in the 
afternoon so as to appropriately evaluate any flare-ups that 
may be present.  See, e.g., Ardison v. Brown, 6 Vet. App. 
405, 407-408 (1994) (in evaluating disabilities that are 
subject to periodic exacerbations or outbreaks, an 
examination should be conducted during such an exacerbation).

The Board also notes that, in June 2009, the Veteran 
submitted a private medical report from Dr. Weldon.  No other 
records from Dr. Weldon are contained in the claims file.  As 
such, on remand, the Veteran should be requested to identify 
any treatment providers for his right knee disability and, 
thereafter, any outstanding treatment records, to include 
those from Dr. Weldon, should be obtained.  Additionally, as 
indicated in the Introduction, the Veteran did not waive AOJ 
consideration of Dr. Weldon's records.  Therefore, while on 
remand, the AOJ should consider readjudicate the Veteran's 
claim based on the entirety of the evidence, to include the 
evidence received after the May 2009 supplemental statement 
of the case.  

Additionally, the Board notes that the Veteran has not been 
provided with notice consistent with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, the Board notes that 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Id.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  Therefore, on remand, proper notice under 
Vazquez-Flores should be provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of the evidence and information 
necessary to establish an increased rating 
for his right knee disability in 
accordance with Vazquez-Flores, supra.  

2.  After obtaining any necessary 
Authorization and Consent to Release 
Information to VA forms (VA Form 21-4142), 
any treatment records from Dr. Weldon, as 
well as any other treatment provider the 
Veteran identifies, should be obtained and 
associated with the claims file.  If any 
records cannot be obtained after all 
reasonable efforts have been expended, the 
Veteran should be notified and given the 
opportunity to provide such records.

3.  After completing the above, the Veteran 
should be afforded a VA examination 
conducted by a medical doctor with an 
appropriate specialty in order to determine 
the current nature and severity of his 
right knee disability.  Every effort should 
be made to schedule the Veteran an 
examination in the afternoon so as to 
appropriately evaluate any flare-ups that 
may be present.  The claims file, to 
include a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  In 
performing range of motion testing, the 
examiner should use a goniometer.  The 
examiner should identify the nature and 
severity of all current manifestations of 
the Veteran's service-connected right knee 
disability.  In this regard, the examiner 
should specifically be directed to comment 
upon the Veteran's instability on weight-
bearing and whether there are any 
additional limits on functional ability 
during flare-ups.  All opinions expressed 
should be accompanied by supporting 
rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
increased rating claim should be 
readjudicated based on the entirety of the 
evidence, to include the evidence received 
after the May 2009 supplemental statement 
of the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


